Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on June 2, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X ] Definitive Information Statement NICHOLAS LIBERTY FUND A Series of Nicholas Family of Funds, Inc. (Name of Registrant as Specified in Its Charter) Payment of filing fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined.): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A NICHOLAS LIBERTY FUND IMPORTANT NOTICE TO STOCKHOLDERS We are requesting that you take action regarding your investment in the Nicholas Liberty Fund. At this time, we encourage you to redeem your shares for cash or exchange those shares for shares in another mutual fund offered by Nicholas Company. If you would like to exchange your shares in Nicholas Liberty Fund for shares of another mutual fund offered by Nicholas Company, you should carefully review the prospectus of the fund of your choosing. You may request a free copy of prospectuses for funds offered by the Nicholas Company by contacting Nicholas Company at 1-800-544-6547 or www.nicholasfunds.com . We recommend you consult with your financial adviser regarding the appropriateness of our other mutual fund offerings. The Fund's Board of Directors (the "Board") has determined that a complete liquidation and dissolution of the Fund is in the best interests of the Fund and its shareholders and has adopted a Plan of Liquidation and Dissolution (the Plan). The liquidation of the Fund will occur on June 26, 2009 (the Liquidation Date). On the Liquidation Date, we will redeem or exchange any shares that remain in your account in accordance with the Plan. Shares held in taxable accounts will be redeemed for cash and the proceeds sent to the address of record. Shares held in tax deferred accounts will be exchanged for shares of the Nicholas Money Market Fund, Inc. in another like registered account. Whether you redeem your shares now or wait until the Liquidation Date, the liquidating transaction may be a taxable event to you and you may realize a gain or loss depending on your adjusted tax basis. The specific details of the Plan are described in detail in the enclosed Information Statement. We encourage your prompt consideration of these materials and action regarding the direction of your investment. If you have any questions regarding the enclosed materials, please contact us at 1-800-544-6547. We will be happy to answer any questions you may have. NICHOLAS LIBERTY FUND 700 North Water Street Milwaukee, Wisconsin 53202 June 2, 2009 Dear Fellow Stockholder: This Information Statement is to inform you that a special meeting of stockholders of Nicholas Liberty Fund, a series of Nicholas Family of Funds, Inc., a Maryland corporation (the "Fund"), will be held on June 25, 2009 at Nicholas Company, Inc., 700 North Water Street, Milwaukee, Wisconsin 53202, at 10:00 a.m. Central time (the "Special Meeting"). The purpose of the meeting is the consideration and adoption of a Plan of Liquidation and Dissolution (the Plan). Approval of the Plan requires the affirmative vote of a majority of the outstanding shares of the Fund entitled to vote on the matter. The Funds majority stockholder has advised us that he intends to cast the votes of all of his outstanding shares for the Plan. Therefore, approval of the Plan is assured. Please note that no proxies will be solicited by the Board of Directors in connection with the meeting. The purposes of this Information Statement is to give you important information regarding the Plan and its implementation. We urge you to read the Information Statement carefully. Very truly yours, Jeffrey T. May Secretary WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. NICHOLAS LIBERTY FUND 700 North Water Street, Milwaukee, Wisconsin 53202 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS Please take notice that a special meeting of stockholders of Nicholas Liberty Fund, a series of Nicholas Family of Funds, Inc., a Maryland corporation (the "Fund"), will be held on June 25, 2009 at Nicholas Company, Inc., 700 North Water Street, Milwaukee, Wisconsin 53202, at 10:00 a.m. Central time (the "Special Meeting"), for the following purposes: 1. To adopt a Plan of Liquidation and Dissolution of the Fund; and 2. To conduct business properly raised before the meeting and any adjournment or postponement of the meeting. Only stockholders of record as of the close of business on May 14, 2009 may vote at the special meeting or any adjournments or postponements of the special meeting. Persons will be admitted to the meeting upon verification of their shareholdings in Nicholas Liberty Fund. If your shares are held in the name of your broker, bank or other nominee, you must bring an account statement or letter from the nominee indicating that you were the beneficial owner of the shares on May 14, 2009, the record date for voting. By order of the Board of Directors of Nicholas Liberty Fund June 2, 2009 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. INFORMATION STATEMENT FOR THE SPECIAL MEETING OF STOCKHOLDERS NICHOLAS LIBERTY FUND A Series of Nicholas Family of Funds, Inc., a Maryland Corporation 700 North Water Street Milwaukee, Wisconsin 53202 (800) 544-6547 INTRODUCTION This Information Statement is being furnished in connection with a special meeting of the stockholders of Nicholas Liberty Fund (the "Fund," we or us), a series of Nicholas Family of Funds, Inc., to be held at the office of Nicholas Company, Inc. (NCI) at 700 North Water Street, Milwaukee, Wisconsin 53202, on June 25, 2009, to the holders of record as of the close of business on May 14, 2009 (the "Record Date") of shares of beneficial interest in Nicholas Liberty Fund. This Information Statement and the notice of meeting are first being mailed to stockholders on June 2, 2009. The purpose of the special meeting is to consider a Plan of Liquidation and Dissolution (the Plan) previously adopted by the Funds Board of Directors (the "Board") following a determination that a complete liquidation and dissolution of the Fund is in the best interests of the Fund and its stockholders. At the time of its decision, the Fund had approximately $7.0 million in net assets and an expense ratio, absent reimbursement, of 3.02% . Based on this and other relevant information, the Board concluded, among other things, that the Fund did not have sufficient assets to maintain a reasonable expense ratio and that it was unlikely that sales of the Fund's shares would increase to a more viable level. Accordingly, the Board determined that continued operation of the Fund was not economically feasible or in the best interests of the Fund or its stockholders and adopted the Plan. Mr. Albert O. Nicholas (the Majority Stockholder) has the power to vote a majority of the outstanding shares of the Fund which consists of 319,147.08 shares of beneficial interest in the Fund, or 67.04% of the outstanding shares as of the Record Date. Mr. Nicholas has informed us that he intends to cast the votes of all of his outstanding shares for the Plan. Such a vote would constitute the approval of a majority of the Fund's outstanding shares of beneficial interest and is sufficient under the Nicholas Family of Funds, Inc. Articles of Incorporation, as amended and Nicholas Family of Funds, Inc. Bylaws (the Bylaws) to liquidate and dissolve the Fund. Accordingly, your vote is not being solicited in connection with the liquidation and dissolution of the Fund. The effective date of the Plan ("Effective Date") will be at least twenty (20) days after this Information Statement is first sent to stockholders and immediately upon receipt of approval of stockholders at the special meeting, which Effective Date will be on June 25, 2009. On the Effective Date, or as soon as is reasonable and practicable after the Effective Date, the Fund's investment adviser may engage in such transactions as may be necessary or appropriate to effect the complete liquidation of the Fund (such date, the Liquidation Date). At this time, we know of no other business to be brought before the special meeting. This Information Statement is being furnished to provide you with certain information concerning the liquidation and dissolution of the Fund in accordance with the requirements of the Investment Company Act of 1940, as amended (the "1940 Act"), and the Securities Exchange Act of 1934, as amended (the "1934 Act"), and the regulations promulgated thereunder, including Regulation 14C. We Are Not Asking You for a Proxy and You Are Requested Not to Send Us a Proxy. As of the close of business on the Record Date, 476,041.736 shares of beneficial interest in the Fund were issued and outstanding. VOTING REQUIREMENTS Record Date and Outstanding Shares Only those stockholders owning shares as of the close of business on May 14, 2009, the Record Date, may vote at the meeting or any adjournments or postponements of the meeting. Shares of the Fund will vote as a single class as to the Plan. On the Record Date, 476,041.736 shares of common stock of the Fund were outstanding and the Fund had no other class of equity securities outstanding. Quorum and Required Vote In order for the Special Meeting to go forward, there must be a quorum. This means that at least one-third of the Fund's outstanding shares must be represented at the meeting either in person or by proxy. The approval of the Plan by stockholders of the Fund requires the affirmative vote of a majority of all the votes entitled to be cast on the matter. No stockholder is entitled to cumulative voting or appraisal rights. The Majority Stockholder has informed the Fund that he intends to cast the votes of all of his outstanding shares for the Plan, and as a result, a majority of the shares entitled to be cast on the matter will be voted affirmatively at the special meeting. THE FUND About the Fund and Certain Service Providers The Fund is a separate series (or portfolio) of Nicholas Family of Funds, Inc., an open-end investment management company organized as a Maryland corporation. The Funds primary investment objective historically has been growth through investing primarily in domestic equity securities. The Fund currently is closed to new investors, and no sales of shares will be made to investors. The principal executive offices of the Fund are located at 700 North Water Street, Milwaukee, Wisconsin 53202. NCI has served as the Fund's investment adviser since the Funds inception. NCI is an independent investment management firm known for its independent research, disciplined valuation process and long-term investment philosophy. Pursuant to an investment advisory agreement with the Fund, NCI provides continuous investment service and is responsible for overall management of the Fund's business affairs, subject to supervision by the Board. NCI is the investment adviser to six other mutual funds and to numerous institutions and individuals with substantial investment portfolios. The additional mutual funds it advises are: Nicholas Fund, Inc., Nicholas High Income Fund, Inc., Nicholas II, Inc., Nicholas Limited Edition, Inc., Nicholas Money Market Fund, Inc. (Nicholas Money Market Fund), and Nicholas Equity Income Fund, Inc. As of March 31, 2009, NCI had approximately $1.7 billion in assets under management. The principal business address of NCI is 700 North Water Street, Milwaukee, Wisconsin 53202. Mr. Albert O. Nicholas is the Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Nicholas is a member of the board of directors and Chief Executive Officer of NCI. Mr. Nicholas owns a majority of the Funds outstanding shares. THE PLAN OF LIQUIDATION AND DISSOLUTION Reasons for the Liquidation and Dissolution of the Fund On February 9, 2009, the Board, including a majority of the directors who are not "interested persons" of the Fund under the 1940 Act (the "Independent Directors"), considered and concluded that it would be in the best interests of the Fund's stockholders that the Fund be liquidated and dissolved. In reaching its decision, the Board considered information provided by NCI, including: l the relatively small asset size and limited growth prospects of the Fund; 2 the continuing relatively high level of Fund expenses and the expectation that NCI would not continue to voluntarily absorb a portion of the Funds expenses; the level of assets that would be needed to decrease the expense ratio of the Fund; and the resignation from NCI of the Funds portfolio manager. After analyzing these and other factors and considering other alternatives to liquidating the Fund, the Board, including all of the Independent Directors, unanimously approved and adopted resolutions declaring that a liquidation and termination of the Fund was in the best interests of the Fund and its stockholders and approved the Plan, the form of which is attached to this Information Statement as Annex A. Liquidating Distributions Stockholders of taxable accounts in the Fund who do not exchange or redeem their shares prior to the Liquidation Date will have the cash proceeds of their account sent to them at their address of record when the liquidation occurs. Unless otherwise instructed or determined to be prohibited by law, shares held directly with the Fund in an individual retirement account ("IRA"), Roth IRA, SEP, SARSEP, Coverdell Education Savings Account, custodial accounts, or certain other retirement plan accounts (such accounts, collectively Qualified Accounts) will be exchanged on the Liquidation Date for shares of the Nicholas Money Market Fund in order to avoid loss of favorable tax treatment. The proportionate interest of stockholders in the assets of the Fund will be fixed on the basis of their holdings of Fund shares on the Liquidation Date. The Fund will use reasonable efforts to identify all Qualified Accounts, but there can be no assurance that some cash distributions will not be made from such accounts. Accordingly, the Fund encourages stockholders who hold Fund shares in Qualified Accounts to take one of the following actions prior to the Liquidation: instruct the Fund to redeem the shares and transfer the proceeds to a qualified account with a different custodian or trustee (this type of transfer is commonly referred to as a trustee-to- trustee transfer or direct transfer); instruct the Fund to transfer the shares to a qualified account in another fund in the Nicholas Family of Funds; or roll over the distribution within 60 days of the date of the distribution to another qualified account. The Nicholas Money Market Funds investment adviser is NCI. A copy of the prospectus of Nicholas Money Market Fund, dated April 30, 2009, is attached to this Information Statement as Annex B. Investors are encouraged to carefully review the prospectus of the Nicholas Money Market Fund or any other fund of their choosing in the Nicholas Family of Funds in connection with their investment decision. A copy of each prospectus may be obtained by contacting NCI at 1-800-544-6547 or www.nicholasfunds.com. Description of the Plan and Related Transactions The Board has approved the plan and the Majority Stockholder has indicated his intent to vote all of his shares in favor of the Plan, which is summarized below. The following summary does not purport to be complete and is subject in all respects to the provisions of, and is qualified in its entirety by reference to, the Plan, which is attached to this Information Statement as Annex A. Stockholders are urged to read the Plan in its entirety. Effective Date of the Plan and Cessation of the Fund's Activities as an Investment Company. The Effective Date will be on June 25, 2009, at least twenty (20) days after this Information Statement is first sent to stockholders and immediately upon receipt of stockholder approval. The Fund will cease to conduct business as soon as reasonably practicable following the Effective Date. Payments of Debts; Expenses of the Termination and Liquidation . As soon as practicable after the Effective Date, the Fund shall determine and shall pay, or set aside in U.S. cash or U.S. cash equivalents or otherwise provide for, the amount of all known or reasonably ascertainable liabilities of the Fund incurred or expected to be incurred prior to the date of the final liquidating distribution described below. NCI will bear all of the expenses incurred by the Fund in carrying out the Plan including, but not limited to, all printing, legal, 3 accounting, custodian, and transfer agency fees, and the expenses of any reports to or meeting of stockholders, whether or not the liquidation contemplated by the Plan is effected. Liquidation and Distribution . On the Liquidation Date, the Fund's assets will be liquidated at market prices and on such terms and conditions as determined to be reasonable and in the best interests of the Fund and its stockholders in light of the circumstances in which they are sold. After satisfactory resolution of any claims pending against the Fund and the payment of, or provision for, all of the Fund's expenses, the Fund's remaining assets will be distributed to Fund stockholders on a pro rata basis in liquidation of the Fund. In accordance with Section 331 of the Internal Revenue Code of 1986, as amended (the "Code"), the distribution of the Fund's net assets is expected to be made in complete cancellation of all of the Fund's outstanding shares of beneficial interest. The distribution of the Fund's net assets is expected to consist of cash representing substantially all the assets of the Fund, less an estimated amount necessary to discharge any unpaid liabilities and obligations of the Fund. Each Fund stockholder will receive a liquidating distribution equal to the stockholder's proportionate interest in the net assets of the Fund; provided that, unless otherwise instructed or determined to be prohibited by law, shares held directly with the Fund in Qualified Accounts will be exchanged on the Liquidation Date for shares of the Nicholas Money Market Fund in order to avoid loss of favorable tax treatment. Amendments . The Board may authorize variations from, or amendments of, the provisions of this Plan that it deems necessary or appropriate to effect such distributions and the Fund's liquidation and termination. Redemptions. Stockholders may continue to redeem or exchange shares of the Fund up to and including the Liquidation Date, consistent with the Fund's current prospectus. Certain Income Tax Consequences The following is only a general summary of the United States Federal income tax consequences of the Plan. This summary does not address all of the tax consequences that may be relevant to a particular stockholder or to stockholders subject to special treatment under U.S. federal income tax law. Furthermore, this summary does not address state or local tax consequences. Stockholders are urged to consult their own tax advisers to determine the extent of the federal income tax liability they would incur as a result of receiving a liquidating distribution, as well as any tax consequences under any applicable state, local or foreign tax law.
